J-A01029-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                             IN THE SUPERIOR COURT OF
                                                               PENNSYLVANIA
                            Appellee

                       v.

JOHN R. BARNES, JR.

                            Appellant                       No. 3437 EDA 2014


             Appeal from the Judgment of Sentence March 24, 2014
                 In the Court of Common Pleas of Bucks County
              Criminal Division at No(s): CP-09-CR-0002596-2013


BEFORE: LAZARUS, J., OTT, J., and STEVENS, P.J.E.*

MEMORANDUM BY OTT, J.:                                      FILED March 14, 2016

        John R. Barnes, Jr., appeals from the judgment of sentence imposed

on March 24, 2014, in the Court of Common Pleas of Bucks County,

following his conviction by a jury of one count of indecent assault of an

unconscious person.1        Pursuant to statute, as a repeat sexual offender,

Barnes     received   the    mandatory         minimum   sentence   of   25-50   years’

incarceration.    In this timely appeal, Barnes contends: (1) the trial court

erred in granting a mistrial and failing to enter or direct a verdict of not

guilty; (2) the verdict was against the weight of the evidence; and (3) the

mandatory minimum sentence violates Article 1, § 13 of the Pennsylvania

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S. § 3126(a)(4).
J-A01029-16



Constitution barring cruel punishment.      After a thorough review of the

submissions by the parties, relevant law, and the certified record, we affirm.

      The facts and relevant procedural history of this matter are simply

related:

      On the evening of March 18, 2013, [Barnes] and his female
      cousin, M.D., were overnight guests at the home of M.D.’s
      mother in Bensalem, Bucks County, Pennsylvania. The following
      morning, M.D. was awakened by the feeling of someone with
      their hand inside of her underwear and touching her vagina.
      M.D. then opened her eyes and saw that it was [Barnes]. When
      M.D. made eye contact with [Barnes], [Barnes] removed his
      hand from M.D.’s underwear and walked from the living room
      into the bathroom. M.D. then went into another room to call the
      police. When the police arrived, [Barnes] was placed under
      arrest.

      A jury trial was initially held for this case on August 20, 2013
      which resulted in a mistrial.         [Barnes] was subsequently
      convicted of one count of Indecent Assault (of an unconscious
      person) after a jury trial on September 30, 2013. Sentencing
      was deferred for a Sexual Offenders Assessment Board
      evaluation, which determined that [Barnes] was a sexually
      violent predator. [Barnes] was sentenced on March 24, 2014 to
      the mandatory minimum sentence of twenty-five to fifty years
      incarceration in a state correctional institution. [Barnes] then
      filed a multi-part post-sentence motion with this Court seeking
      an arrest of judgment, a new trial, and a modified sentence.
      This Court held a hearing on November 5, 2014 and denied
      those motions. [Barnes] timely filed Notice of Appeal to the
      Superior Court of Pennsylvania.

Trial Court Opinion, 4/14/2015, at 1-2 (footnotes omitted).

      Barnes’s claims of the trial court improperly granting a mistrial and

failing to direct a verdict in his favor are related. Therefore, we will address

them together.



                                     -2-
J-A01029-16



      Our standard of review regarding the grant of a mistrial is as follows:

      It is well settled that when, without defense consent, a jury is
      discharged for failure to reach a verdict, retrial is permissible if
      the discharge was manifestly necessary. “Manifest necessity” is
      the test for appellate review of the trial judge's exercise of his
      discretion in declaring a mistrial without defendant's consent.

      The genuine inability of a jury to agree on a verdict constitutes a
      manifest necessity to declare a mistrial, even over a defendant's
      objection, without offending the double jeopardy clause. A
      genuine inability of a jury to agree on a verdict exists if there is
      no reasonable probability of agreement among the jurors. On
      appellate review of the lower court's finding of manifest
      necessity, the circumstances of the trial must be examined to
      determine if any doubt exists regarding the propriety of the
      exercise of discretion by the lower court.

      The length of time that a jury should deliberate is not for the
      jury to determine. Instead, this decision is best left to the sound
      discretion of the trial judge. A determination as to whether a
      verdict cannot be reached so that manifest necessity for retrial
      exists depends on the number, complexity, and gravity of
      charges, and the volume of evidence presented, and rests
      largely within the discretion of the trial court. The trial judge's
      decision is reversible only if there is an abuse of discretion or if a
      verdict is the product of an overworked or fatigued jury. In
      Commonwealth v. Bartolomucci, [362 A.2d 234 (Pa. 1976)],
      the supreme court emphasized the importance of having the
      court below inquire directly of the jury, either individually or
      through the foreman, about the possibility of the deadlock being
      overcome by further deliberations. Such an inquiry serves to
      remove any doubt as to the existence of a deadlock and the
      hopelessness of breaking it.

Commonwealth v. Smith, 471 A.2d 510, 512-13 (Pa. Super. 1984)

(citations omitted).

      Our review of the failure to grant a directed verdict is subject to the

following standard of review:



                                      -3-
J-A01029-16



       The test to be utilized in determining if a directed verdict should
       be granted is “if the prosecution's evidence, and all inferences
       arising therefrom, considered in the light most favorable to the
       prosecution are insufficient to prove beyond a reasonable doubt
       that the accused is guilty of the crimes charged.” (Citations
       omitted) Commonwealth v. Finley, 477 Pa. 382, 384, 383
A.2d 1259, 1260 (1978). We note that the preceding standard is
       equivalent to that used to rule on a sufficiency of the evidence
       argument. See, e.g., Commonwealth v. Harrison, 289
       Pa.Super. 126, 432 A.2d 1083 (1981).

Commonwealth v. Potts, 460 A.2d 1127, 1138 (Pa. Super. 1983).

       Barnes’s first trial took place from August 19 to August 21, 2013.

Evidence was presented on the 19th, the jury was charged in the morning of

August 20 and they were sent to deliberate before lunch. During the lunch

recess, the jury sent a note to the court stating deliberations were at an

impasse, the votes being 11 to 1.2             The trial judge instructed them in the

usual manner to continue deliberating, being respectful of others, listening

to others, but not to change ones legitimately held beliefs simply to reach a

verdict.   Sometime later, the jury once again reported it was deadlocked.

The trial court instructed them to continue deliberating.            Finally, at 4:30

p.m., they reported being deadlocked for a third time.                 The jury was

reinstructed and released for the night.




____________________________________________


2
  While Barnes asserts the vote was 11-1 in favor of acquittal, the certified
record does not reflect the details of the jurors’ votes. When the trial court
polled the jury as to whether they were deadlocked, the jury was specifically
told not to reveal how they voted.



                                           -4-
J-A01029-16



      The jury returned the next day and continued deliberations, asking to

be reinstructed on the concept of reasonable doubt. Shortly after noon, for

the fourth time, the jury reported it was deadlocked.      This time, the trial

judge polled the jury to determine if there was any evidence they believed

they needed to review and whether anyone thought further deliberations

could produce a verdict. One juror stated she believed further deliberations

would be helpful and the jury was thereafter instructed to continue

deliberations. A short time later, the jury reported that the lone juror had

misunderstood the judge’s question, and that she actually agreed with the

other jurors that further deliberations would be useless. Barnes requested

that the jury either be allowed to continue or that the trial judge direct the

jury to acquit him. The trial court declined Barnes’s request, declared a

mistrial, and dismissed the jury.

      Our review of the certified record discloses no abuse of discretion in

declaring the mistrial. The jury had deliberated longer than the presentation

of evidence. In deliberating, the jury told the trial court four times that they

would be unable to reach a verdict.      Pursuant to Smith, supra, the trial

judge questioned the jury foreman regarding their ability to reach a verdict

and then polled the jurors to determine if they all agreed with the foreman’s

answers.   When one of the jurors, mistakenly as it turned out, said she

disagreed and that further deliberations might be successful, the trial judge

sent them back into deliberations. It was only after being informed that the



                                     -5-
J-A01029-16



lone juror had misunderstood the questions posed by the trial judge that the

mistrial was granted. We believe this record confirms the manifest necessity

of granting the mistrial.

      Regarding Barnes’s request for a directed verdict, assuming arguendo

that the jury was deadlocked 11-1 in favor of acquittal, Barnes has provided

no case law to support his position that he was entitled to a directed verdict.

Jury verdicts in criminal trials are required to be unanimous. See

Pa.R.Crim.P. 648(B).        An 11-1 jury vote does not represent a valid,

unanimous verdict nor does it suggest that the evidence is such that no two

minds could disagree as to the outcome.        Having reviewed the notes of

testimony from both trials, we will not second-guess the trial court. Barnes

was not entitled to a directed verdict.

      Barnes’s next claim is that the second jury’s guilty verdict was against

the weight of the evidence.

      Our standards of review for a claim the verdict is against the weight of

the evidence are well settled:

      The Supreme Court has set forth the following standard of
      review for weight of the evidence claims:

         The essence of appellate review for a weight claim appears
         to lie in ensuring that the trial court's decision has record
         support. Where the record adequately supports the trial
         court, the trial court has acted within the limits of its
         discretion.

         ***
         A motion for a new trial based on a claim that the verdict
         is against the weight of the evidence is addressed to the

                                     -6-
J-A01029-16



        discretion of the trial court. A new trial should not be
        granted because of a mere conflict in the testimony or
        because the judge on the same facts would have arrived at
        a different conclusion. Rather, the role of the trial judge is
        to determine that notwithstanding all the facts, certain
        facts are so clearly of greater weight that to ignore them
        or to give them equal weight with all the facts is to deny
        justice.

        ***
        An appellate court's standard of review when presented
        with a weight of the evidence claim is distinct from the
        standard of review applied by the trial court. Appellate
        review of a weight claim is a review of the exercise of
        discretion, not of the underlying question of whether the
        verdict is against the weight of the evidence.

     Commonwealth v. Clay, 64 A.3d 1049, 1054-55 (Pa. 2013)
     (citations and quotation omitted). In order for an appellant to
     prevail on a challenge to the weight of the evidence, “the
     evidence must be so tenuous, vague and uncertain that the
     verdict shocks the conscience of the court.” Commonwealth v.
     Sullivan, 820 A.2d 795, 806 (Pa. Super. 2003)(citation
     omitted).

     Commonwealth v. Roberts, ___ A.3d ___, 2016 Pa. Super. 22

(February 2, 2016).

     Specifically, Barnes argues the Commonwealth’s evidence is unworthy

of belief because the complaining witness’s testimony was inconsistent and

there was no forensic evidence to support her testimony. These arguments

are unavailing.   The trial court noted that the inconsistencies in the

complaining witness’s testimony concerned the timing of her phone call to

the police on the morning of the incident.    However, the substance of her

testimony, that she awoke when Barnes put a hand inside her underwear

and started fondling her, remained uncontradicted. Further, we note there


                                    -7-
J-A01029-16



is no requirement the Commonwealth present forensic evidence.                  See

Commonwealth v. Gibson, 951 A.2d 1110, 1140 (Pa. 2008) (there is no

constitutional requirement for the police to conduct a forensic analysis of

evidence).     Barnes simply makes a bald assertion that the complaining

witness’s testimony was rendered suspect by the lack of forensic support.

However, given the nature of the allegations against him, it is not at all clear

what forensic evidence he expected to have been found.

       The evidence presented to the jury was not so “tenuous, vague or

uncertain that the verdict shocks the conscious of the [trial] court.”

Commonwealth v. Roberts, supra.                  The trial court opined, “there was

nothing about the verdict which ‘shocked one’s sense of justice.’” Trial Court

Opinion at 8. Applying our standard of review, we conclude the trial court

did not abuse its discretion in denying Barnes relief on this claim.

       In his final claim, Barnes argues the 25-50 year mandatory sentence

he received, pursuant to 42 Pa.C.S. § 9718.2, violates the proportionality

principles found in the Pennsylvania Constitution.3         Article I, Section 13 of

the Pennsylvania Constitution states, in its entirety:


____________________________________________


3
  We are aware the P.J.E. Stevens authored an opinion in Commonwealth
v. Colon-Plaza, ___ A.3d ___, 2016 Pa. Super. 50 (2/25/2015), which
determined 42 Pa.C.S. § 9718.2 is not unconstitutional. However, the
appellant in Colon-Plaza did raise his argument solely in terms of the
Pennsylvania Constitution as Barnes has.




                                           -8-
J-A01029-16



       Excessive bail shall not be required, nor excessive fines imposed,
       nor cruel punishments inflicted.

PA Const., Art. I, § 13.4

       Regarding the constitutionality of a statute, at the outset, we note:

       The constitutionality of a statute is a pure question of law; our
       standard of review is de novo and our scope of review is plenary.
       In examining the constitutionality of a statute, we bear in mind
       the following legal precepts:

          The Pennsylvania Supreme Court has consistently held
          that enactments of the General Assembly enjoy a strong
          presumption of constitutionality. All doubts are to be
          resolved in favor of sustaining the constitutionality of the
          legislation. “[N]othing but a clear violation of the
          Constitution—a clear usurpation of power prohibited—will
          justify the judicial department in pronouncing an act of the
          legislative department unconstitutional and void.” In other
          words, “we are obliged to exercise every reasonable
          attempt to vindicate the constitutionality of a statute and
          uphold its provisions.” “The right of the judiciary to declare
          a statute void, and to arrest its execution, is one which, in
          the opinion of all courts, is coupled with responsibilities so
          grave that it is never to be exercised except in very clear
          cases.” Moreover, one of the most firmly established
          principles of our law is that the challenging party must
          prove the act “clearly, palpably and plainly” violates the
          constitution.

       Finally, we note that:

          The power of judicial review must not be used as a means
          by which the courts might substitute its judgment as to
          public policy for that of the legislature. The role of the
____________________________________________


4
   We note the Pennsylvania Constitution differs from the Unites States
Constitution. The Eighth Amendment states: “Excessive bail shall not be
required, nor excessive fines imposed, nor cruel and unusual punishments
inflicted.” U.S. CONST., amend. VIII (emphasis added). Barnes has only
claimed his sentence violates the Pennsylvania Constitution.



                                           -9-
J-A01029-16



          judiciary is not to question the wisdom of the action of
          [the] legislative body, but only to see that it passes
          constitutional muster.

Commonwealth v. Elia, 83 A.3d 254, 266-67 (Pa. Super. 2013) (citations

omitted).

       As noted, Barnes was convicted of one count of indecent assault, 18

Pa.C.S. § 3126.4(a)(4).            This crime is classified   as a first-degree

misdemeanor and is subject to a maximum term of incarceration of five

years.    See 18 Pa.C.S. §§ 106(b)(6); 1104(1).            We also note that §

3126.4(a)(4) is classified as a Tier II sexual offense for purposes of the

registry of sexually violent offenders.        See 42 Pa.C.S. § 9799.14(c)(1.3).

This is significant because conviction of a crime included on this list of sexual

offenses renders a person subject to the mandatory minimum sentencing for

recidivists located at 42 Pa.C.S § 9718.2(a)(1), which is the basis of

Barnes’s 25-50 year sentence.

       The gist of Barnes’s argument is that the mandatory sentencing

scheme found in section 9718.2 is an impermissible “one-size fits all” statute

that does not take into consideration the severity of the underlying

convictions.5

       Section 9718.2 states, in relevant part:

       (a) Mandatory sentence.—
____________________________________________


5
  Although there are some elements of Barnes’s argument that appear to be
a facial challenge to the constitutionality of the statute, we believe that
ultimately Barnes is making an “as applied” challenge.



                                          - 10 -
J-A01029-16




          (1) Any person who is convicted in any court of this
          Commonwealth of an offense set forth in section 9799.14
          (relating to sexual offenses and tier system) shall, if at the
          time of the commission of the current offense the person
          had previously been convicted of an offense set forth in
          section 9799.14 or an equivalent crime under the laws of
          this Commonwealth in effect at the time of the commission
          of that offense or an equivalent crime in another
          jurisdiction, be sentenced to a minimum sentence of at
          least 25 years of total confinement, notwithstanding any
          other provision of this title or other statute to the contrary.

42 Pa.C.S. § 9718.2(a)(1).

       Section 9799.14 provides a list of 48 state and federal crimes, as well

as reference to similar crimes from other states and in military justice, that

require the offender to register as a sexual offender.           These crimes range

from video voyeurism, 18 U.S.C. § 1801, to kidnapping and rape, 42 Pa.C.S.

§§ 2901(a.1) and 3121, respectively.               Provided the offender has a prior

conviction for any of the listed crimes, a subsequent conviction of any of

these crimes requires the imposition of a 25-50 year term of incarceration.

Accordingly, if a person is convicted twice of violating 18 Pa.C.S. § 7507.1,

invasion of privacy, a third-degree misdemeanor,6 that person must be

sentenced to a minimum of 25-50 years’ incarceration. That would be the

same mandatory sentence for a person convicted twice of rape. Similarly,

____________________________________________


6
  18 Pa.C.S. § 7507.1 is a Tier I offense pursuant to 42 Pa.C.S. §
9799.14(b)(10). A single intimate photograph of a person taken without
that person’s permission is a third-degree misdemeanor. See 18 Pa.C.S. §
7507.1(a),(a.1), and (b).




                                          - 11 -
J-A01029-16



Barnes argues that pursuant to 42 Pa.C.S. § 9714(a), (g) a convicted second

offender of a violent crime, which includes 18 Pa.C.S. § 2507(c),

manslaughter of a law enforcement officer, is subject to a mandatory term

of 10-20 years’ incarceration. Barnes claims, therefore, that the mandatory

sentencing     statute    for    sexual     offenders      violates    the    proportionality

requirements of the Pennsylvania Constitution, Article I, § 13.

      Barnes presents a facially appealing argument. However, our review

of case law, although relevant cases are few, leads us to conclude the

argument is unavailing.

      First, we briefly examine Barnes’s assertion that we conduct our

review    independent      of     federal    constitutional     law;    the    Pennsylvania

Constitution providing the greater protection.               Barnes relies heavily upon

Former Chief Justice Castille’s concurring opinion in Commonwealth v.

Baker,    78 A.3d 1044,    1053      (Pa.    2013),    and     Commonwealth        v.

Eisenberg, 98 A.3d 1268 (Pa. 2014), in support of this approach. However,

neither   case    explicitly     stands     for    the   proposition   that    Pennsylvania

Constitution, Article I, § 13 provides greater protection to the citizenry than

does the United States Constitution, Eighth Amendment.                          Indeed, our

Supreme Court determined in Commonwealth v. Zettlemoyer, 454 A.2d
937, 967 (Pa. 1982) (abrogated on other grounds), that Article I, § 13, does




                                            - 12 -
J-A01029-16



not provide any broader protection than the Eighth Amendment. 7 Had our

Supreme Court wished to overrule Zettlemoyer and the many prior cases

that found no greater protection, it could have done so in Eisenberg, but it

did not. Accordingly, we do not accept Barnes’s analytic approach.

       Our review of Barnes’s argument is guided by Commonwealth v.

Baker, supra.        Baker was a second time offender, having twice been

convicted of possession of child pornography. Accordingly, he was sentenced

to the same 25-50 year mandatory sentence as Barnes. Baker also raised a

proportionality claim. Our Supreme Court stated:

       A searching review of Eighth Amendment proportionality
       decisions shows that, with respect to recidivist sentencing
       schemes, successful challenges are extremely rare. Indeed, the
       only successful challenge was presented in Solem [v. Helm,
       463 U.S. 277, 292, 103 S. Ct. 3001 (1983)], supra, wherein a
       South Dakota sentence of life imprisonment without the
       possibility of parole upon conviction of passing a bad check in
       the amount of $100 (the defendant's seventh non-violent felony
       conviction) was held to be unconstitutional. The High Court
       concluded that the impossibility of parole was a determinative
       factor in judging the punishment to be disproportionate to the
       crime. Solem, supra at 297-300, 103 S. Ct. 3001. The Solem
       Court specifically distinguished the matter from its prior decision
       in Rummel v. Estelle, 445 U.S. 263, 100 S. Ct. 1133, 63
L. Ed. 2d 382 (1980), in which the High Court determined that a
       Texas sentence of life imprisonment with the possibility of parole
____________________________________________


7
  Several subsequent cases have also determined that the Eighth
Amendment and Article I, § 13, in a variety of situations, are co-extensive.
See e.g., Jason v. Hendrick, 503 A.2d 400, 404 n.10 (Pa. 1986);
Commonwealth v. Parker, 718 A.2d 1266, 1268 (Pa. Super 1993);
Commonwealth v. Barnett, 50 A.3d 176, 197 (Pa. Super. 2012);
Commonwealth v. Thompson, 106 A.2d A.3d 742, 763 (Pa. Super. 2014).



                                          - 13 -
J-A01029-16



      after twelve years for a conviction of receiving $120.75 by false
      pretenses (the defendant's third non-violent felony conviction)
      did not contravene the Eighth Amendment. More recently, in
      Ewing v. California, 538 U.S. 11, 17-20, 30-31, 123 S. Ct.
1179, 155 L. Ed. 2d 108 (2003), the High Court upheld the
      constitutionality of a sentence of 25 years' to life imprisonment
      imposed for the theft of three golf clubs under California's “three
      strikes” law. In addition, outside the context of recidivist
      statutes, successful Eighth Amendment challenges to non-capital
      sentences are equally uncommon. See Hutto v. Davis, 454 U.S.
370, 102 S. Ct. 703, 70 L. Ed. 2d 556 (1982) (holding that
      sentence of 40 years' imprisonment for possession of 9 ounces
      of marijuana with intent to distribute did not contravene the
      Eighth Amendment); and Harmelin [v. Michigan, 501 U.S.
957, 1001, 111 S. Ct. 2680 (1991)], supra (holding that
      sentence of life imprisonment for possession of 650 grams of
      cocaine did not contravene the Eighth Amendment).

Commonwealth v. Baker, 78 A.3d at 1048-49.

      Baker claimed that his sentence was grossly disproportionate in that

his sentence for a mere possessory offense was the same as that of a person

convicted of two separate offenses of forcibly raping a minor. Our Supreme

Court rejected that argument determining that the prevention of sexual

abuse of children was a governmental interest of “surpassing importance.”

Id. at 1051.

      Admittedly, there is no such similar finding regarding indecent assault

in the instant certified record. However, the specifics of Barnes’s crimes and

sentence are of record. Barnes’s prior convictions were for rape, indecent

assault and corruption of a minor.     Barnes vaginally and anally raped an

eight-year-old girl and sexually assaulted her numerous other times over the

course of several months. He also indecently touched another seven-year-


                                    - 14 -
J-A01029-16



old minor on one occasion. While in prison for those crimes, he was enrolled

in at least two sexual offender programs.      Shortly after his release from

prison, and while he was still on probation, he committed the indecent

assault, upon a sleeping person, that is the subject of his instant conviction.

Of particular note, the psychologist who conducted the SOAB review,

determined that Barnes had a pathologic lack of control of his sexual

impulses, which led to the commission of his crimes and made it all the more

likely that he would reoffend.

      By enacting 42 Pa.C.S. § 9718.2, the Legislature has clearly

determined that recidivism among sexual offenders is a particular problem,

warranting application of the mandatory minimum sentencing statute and

the admittedly severe consequences attendant thereto. We cannot say that

the Legislature acted unconstitutionally in making this determination, nor

can we say that the law, as applied to the specifics of Barnes’s case, is

unconstitutional.

      Additionally, we note Former Chief Justice Castille’s concurring opinion

in Baker, in which he considers deviating from the federal model of analysis

on the issue of cruel punishment:

      There is a colorable claim to be made that the federal test for
      gross disproportionality should not be followed lockstep in
      Pennsylvania, certainly at least insofar as it includes a
      federalism-based constraint that looks to sentences for similar
      offenses in other states. I recognize that the predicate question
      would be whether notions of proportionality are subsumed within
      the Pennsylvania proscription against cruelty at all. But,
      assuming that key question were answered affirmatively, a

                                    - 15 -
J-A01029-16



      defendant pursuing a Pennsylvania sentencing disproportionality
      claim may allege that comparative and proportional justice is an
      imperative within Pennsylvania's own borders, to be measured
      by Pennsylvania's comparative punishment scheme. In that
      circumstance, it may be that the existing Eighth Amendment
      approach does not sufficiently vindicate the state constitutional
      value at issue, where sentencing proportionality is at issue.

Commonwealth v. Baker, 78 A.3d at 1055.

      In particular, he notes many of the same problems Barnes has raised

regarding proportionality. Chief Justice Castille appeared to have been

particularly concerned with the fact that the recidivist statute lacks

recognition of the gravity of the crimes, as he stated:

      In short, the overall legislative framework logically recognizes
      differences in levels of gravity as between sexually assaulting a
      child (most serious), the filming of such crimes (next most
      serious), and distributing or possessing the resulting child
      pornography (third most serious). The recidivist provision,
      however, draws no such distinctions, and treats the third most
      serious offense the same as the most serious one. An individual
      such as appellant, who is convicted of possessing child
      pornography for the second time, is mandated to serve a least
      five more years of prison time than the maximum term allowable
      for a first time child rapist.

Commonwealth v. Baker, 78 A.3d at 1057.

      In light of Chief Justice Castille’s commentary, Barnes’s concerns

regarding the proportionality of his sentence are substantial.    In Baker,

Chief Justice Castille invited the Legislature to revisit the mandatory

sentencing scheme for sexual offenders. As far as the certified record in the

instant matter reveals, the Legislature has declined to do so. Nonetheless,

as noted above, Baker did not change our approach to Article I, § 13/Eighth


                                    - 16 -
J-A01029-16



Amendment analysis.       Eisenberg, supra, had the opportunity to formally

announce the adoption Chief Justice Castille’s analytical approach, but did

not. Therefore, this Court may not ignore stare decisis. Accordingly, if there

is to be change in the manner in which we examine Section 13, that change

must originate with our Supreme Court or the Legislature.

     Judgment of sentence affirmed.

     Judge Lazarus joins the memorandum.

     President Judge Emeritus Stevens concurs in the result.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/14/2016




                                    - 17 -